Citation Nr: 1534370	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of an injury to his tailbone and low back, to include the question of whether new and material evidence has been received to reopen a previously denied claim therefor.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from April 1965 to April 1969, with prior service totaling one year, three months, and eighteen days.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which it was determined that new and material evidence had not been received by VA to permit reopening of his previously denied claim for service connection for residuals of an injury to his tailbone and low back.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in June 2015, a transcript of which is of record.  

The Board herein finds that new and material evidence has been presented to reopen the previously denied.  The issue of entitlement to service connection for an injury to the tailbone and low back, based on a reopened claim therefor, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for residuals of an injury to the tailbone and/or low back was most recently denied by a rating decision entered in May 1983, and following notice to the Veteran of that action, the Veteran timely filed a notice of disagreement but failed to perfect his appeal.  

2.  Since entry of the May 1983 denial, evidence was added to the record that is not cumulative of evidence previously on file, relates to an unestablished fact, and raises a reasonable possibility of substantiating the claim for service connection for residuals of an injury involving the tailbone and low back.  


CONCLUSION OF LAW

The May 1983 denial of service connection for residuals of an injury of the tailbone and low back is final; new and material evidence has been received by VA since entry of that denial so as to permit reopening of the previously denied claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran, the need to discuss the VA's efforts to comply with its duties to notify and assist is obviated. 

It is well-established doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits of such case, and that a potential jurisdictional defect may be raised by the tribunal, sua sponte or by any party, at any state in the proceedings, and, once apparent, must be adjudicated.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  To that end, the Board must ascertain whether new and material evidence has been presented, before addressing the merits of any claim reopened.

In general, decisions of the AOJ, here the RO, or by the Board that are not appealed within the prescribed time period are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read so as to enable reopening rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for residuals of an injury of the tailbone and low back was initially denied by RO action in June 1971 on the basis that a separation medical examination and initial VA medical evaluation in November 1970 disclosed no current disability.  No appeal of that denial followed.  Thereafter, the Veteran attempted to reopen such claim and by its rating decision of May 1983, the RO denied his claim to reopen, with notice thereof to him in July 1983, as the claimed disorder was not shown on a VA examination in February 1983.  The Veteran then timely disagreed with the RO's denial and he was provided a statement of the case in November 1983, but did not then perfect his appeal by timely submission of a substantive appeal.  As such, the May 1983 action was rendered final.  38  U.S.C.A. § 7105; 38 C.F.R. § 3.104; see also 38 C.F.R. § 20.1103 (2015).  

Given the foregoing, the question now presented for review is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claim.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denial.  However, in this instance, notice is taken by the Board that the record includes additional evidence in the form of sworn testimony offered by the Veteran and his spouse at his Board hearing in June 2015 in which far greater details were provided as to the inservice truck accident, medical treatment received at that time and subsequently, and ongoing back-related symptoms.   Such is accompanied by photographs of the truck accident, various written statements of the Veteran attesting to the chronic manifestations following the coccyx and low back injury in service, and medical data inclusive of diagnoses of current disability involving the lower back, with there being a November 2008 notation that the Veteran had back pain for over 40 years related to a service accident. 

The credibility of this evidence, be it testimonial and/or documentary in nature, as opposed to its weight, is to be presumed per Justus v. Principi, 3 Vet. App. 510 (1992) and it otherwise meets the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of an injury to his tailbone and low back by way of service incurrence.  To that extent, alone, the previously denied claim therefor is reopened and such matter is further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for service connection for residuals of an injury to the tailbone and low back is reopened.  To that extent, alone, the appeal is allowed. 


REMAND

Further development of the evidence is deemed advisable, to include obtaining an additional medical examination of the Veteran and medical opinion as to linkage, if any, between the Veteran's inservice injury involving the coccyx and low back and currently identified disability.  Notice is taken that the Veteran was afforded a VA examination in February 2010, findings from which yielded a diagnosis of degenerative disc disease of the lumbar spine with radicular symptoms (other evidence details the existence of lumbar spine arthritis and chronic low back pain) and medical opinion that the Veteran's lumbar spine disorder was less likely than not related to treatment on active duty and more likely related to aging and attrition.  The stated rationale was that there was no chronicity of the claimed disability following service separation, albeit without reference to the Veteran's statements as to chronic manifestations.  Given the evidence on file per the Veteran as to the disorder's chronic symptoms, it is evident that the VA examiner did not consider fully the Veteran's account.  For this reason, such medical opinion is found to be inadequate.  

Accordingly, this portion of the case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder.  

2.  Thereafter, afford the Veteran a VA orthopedic examination in order to ascertain the nature and etiology of his claimed residuals of an injury to his tailbone and/or low back.  Provide the Veteran's electronic claims folder to the VA examiner.  Such examination should encompass a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed necessary.  All pertinent diagnoses should be identified, to include a specific finding as to whether or not arthritis of the coccyx and/or low back is present.  

The VA examiner should then offer an opinion addressing the following questions and providing a complete rationale for each response: 

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder involving the Veteran's tailbone and/or low back 

originated in service or is otherwise attributable thereto or any incident thereof, including the claimed injury in a fall within an ammo truck in August 1964?  
The examiner should consider all of the evidence of record, inclusive of the Veteran's statements as to inservice events and his account of pertinent postservice symptoms and their chronicity.  

b)  Is it at least as likely as not (50 percent or greater degree of probability) that any arthritis of the coccyx or low back of the Veteran was present within the one-year period following his separation from active duty in April 1969, and, if so, how and to what degree was any such disorder manifested? 

3.  Lastly, adjudicate the Veteran's reopened claim for entitlement to service connection for residuals of an injury of the tailbone and low back, and if the benefit sought is not granted, provide him with a supplemental statement of the case and afford him a reasonable period for a response, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


